* * ❖ ❖ ❖ ❖ ❖
At the time the case came on for a hearing it was found that the petitioner had died on May 10th, 1927, leaving no dependents, and therefore the case resolved itself into the question as to whether or not the petitioner’s estate was entitled to temporary compensation up to the time of his death. The respondent denied that the condition of the petitioner was due to an accident sustained while working for the respondent, and after considerable discussion it was agreed between the attorneys that the case be settled by a payment by the respondent to the estate of the petitioner of $600 by way of compensation for temporary disability, and further, that the respondent pay to the attorney for the petitioner a! counsel fee of $100, and the deputy commissioner was asked to approve this compromise.
After reviewing the facts in this case, I hereby approve the compromise and order that the respondent pay to the estate of the petitioner compensation for temporary disability in the amount of $600, and further, a $100 counsel fee to the attorney for the petitioner.
Charles E. Corbin, Deputy Commissioner.